Citation Nr: 0843912	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  08-09 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a heart disability.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

4.  Entitlement to service connection for cataracts.  

5.  Entitlement to service connection for anxiety.  

6.  Entitlement to service connection for an ear disability.  

7.  Whether new and material evidence to reopen a previously 
denied claim for service connection for allergies and/or 
sinus condition has been received.  




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to August 
1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2006 rating decision in which the RO denied 
entitlement to service connection for PTSD, a heart 
condition, GERD, cataracts, anxiety, an ear condition, and 
allergies and/or sinus condition.  The veteran filed a notice 
of disagreement (NOD) in February 2007; and the RO issued a 
statement of the case (SOC) in January 2008.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2008.  

By way of history, the Board notes that service connection 
for "allergic rhinitis-hay fever" was initially denied in an 
unappealed December 1971 rating decision.  The veteran was 
provided notice of this adverse decision and his appellate 
rights; however, he did not file an appeal of this decision.  
As such, this decision is final.  See 38 U.S.C.A. § 7105 
(West 2002).  Although the July 2006 rating decision phrased 
the issue as "service connection for allergies and sinus 
condition," the RO denied the claim because new and material 
evidence had not been presented to reopen the claim.  
Therefore, the issue is properly framed as listed on the 
title page above.

In May 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

The Board's decision on the claims for service connection is 
set forth below.   The new and material issue is addressed in 
the remand following the order; this matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC., for further action.  VA will notify the 
veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that during 
the May 2008 hearing the veteran raised the issue of 
entitlement to service connection for an ankle or leg 
condition.  As this matter has not been adjudicated by the 
RO, it is not properly before the Board, and is is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.  

2.  There is no medical diagnosis of PTSD.

3.  There is no medical diagnosis of a heart disability. 

4.  GERD was not shown in service or for over 27 years 
thereafter, and there is no competent evidence of a nexus 
between the veteran's current GERD and his military service.

5.  Cataracts were not shown in service or for over 26 years 
thereafter, and there is no competent evidence of a nexus 
between the veteran's current cataracts and his military 
service.

6.  Anxiety was not shown in service or for over 27 years 
thereafter, and there is no competent evidence of a nexus 
between the veteran's current anxiety and his military 
service.

7.  Otitis was not shown in service or for over 25 years 
thereafter, and there is no competent evidence of a nexus 
between the veteran's current anxiety and his military 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2008).

2.  The criteria for service connection for heart disability 
are not met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

3.  The criteria for service connection for GERD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  The criteria for service connection for cataracts are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.  The criteria for service connection for anxiety are not 
met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

6.  The criteria for service connection for an ear disability 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in pre-rating letters to the veteran dated in 
June and August 2005, the RO fully provided notice to the 
veteran of VA's responsibilities to notify and assist the 
veteran in his claims, to specifically include the 
information and evidence necessary to substantiate his claims 
for service connection.  The letters asked him to submit 
certain information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claims.  In 
addition, the letters explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
and authorization for VA to request such records not 
previously obtained.  These letters also informed the veteran 
that he should provide the RO with any evidence or 
information that he may have pertaining to his claims 
(consistent with Pelegrini and the version of 38 C.F.R. § 
3.159 then in effect).  Thereafter, a March 2006 letter 
notified the veteran regarding the assignment of disability 
ratings and effective dates, as well as the type of 
information that impacts these determinations, consistent 
with Dingess/Hartman.  [Another VCAA notice letter was sent 
in April 2006; however, this letter only referenced the GERD 
(stomach pain), anxiety (mood swings), eye condition, and 
allergy claims.]  

The July 2006 RO rating decision reflects the initial 
adjudication of the claims for service connection for PTSD, a 
heart disability, GERD, cataracts, anxiety, and an ear 
condition after issuance of the notice letters.  Hence, the 
June 2005, August 2005 letters, which meet all four of 
Pelegrini's content of notice requirements as regards these 
claims, and the March 2006 letter, which meet the 
Dingess/Hartman content of notice requirements, also meet the 
VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records and private treatment 
records.  Also of record is the transcript of the veteran's 
Board hearing, as well as various written statements provided 
by him and his spouse.  The Board further finds that no 
additional development of any of the claims for service 
connection under consideration-to include VA examination-is 
required. 

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review, the Board has concluded that a remand for 
physical examination of the veteran and/or a medical nexus 
opinion in connection with any of the claims for service 
connection is not warranted.  As discussed in more detail 
below, there is no competent medical evidence whatsoever that 
the veteran currently has or ever has had PTSD or any heart 
disability, and the remaining claims involving GERD, 
cataracts, anxiety, and ear problems are being denied because 
there is no medical evidence whatsoever to even suggest that 
there exists a medical nexus between any claim for service 
connection and service.  Under these circumstances, the 
veteran has not presented any prima facie claim for service 
connection.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curium).


In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of current PTSD and heart condition, and no evidence of in-
service GERD, cataracts, anxiety and ear problems.  The 
veteran has been provided ample opportunity to present or 
identify evidence pertaining to current disability and 
medical nexus (to include in-service incurrence, and he has 
not done so.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of any of these matters, 
at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2007) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

A.	PTSD and a Heart Disability

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).

In addition to basic legal authority referenced above, the 
Board notes that service connection may presumed, for certain 
chronic diseases, to include cardiovascular disease, which 
manifest to a compensable degree within a prescribed time 
period after discharge from service one year for 
cardiovascular disease), even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Regardless of the theory of entitlement underlying a claim, 
service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  Because these claims are being resolved in 
the same manner, the Board will discuss them together.

In this appeal. the record does not show that the veteran has 
ever been diagnosed with PTSD or any heart condition.  
Indeed, the veteran himself acknowledged, during the May 2008 
hearing, that the only psychiatric disability his physicians 
had ever identified was anxiety attacks and that the only 
reason he was seeking service connection for PTSD was because 
his friends told him he had mood swings which might be 
related to his service in Vietnam.  See hearing transcript, 
pages 3-5.  Moreover, pertinent to the claimed heart 
condition, the medical evidence shows that a Holter monitor 
testing was conducted in August 1998; however, no diagnosis 
was reported.  

Signficantly, the veteran has neither presented nor 
identified any existing medical evidence that shows that he, 
in fact, suffers from either PTSD or a heart disability.  In 
short, there is no medical evidence to support either claim.  

The Board further notes that, to the extent that the veteran 
and his wife contend that he has PTSD and a heart condition, 
it is well established that lay persons without medical 
training, such as the veteran and his wife, are not competent 
to comment on medical matters such as diagnosis, and cannot 
attribute symptoms such as mood swings to a particular cause.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). See also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent 
and persuasive evidence of the claimed disability, there can 
be no valid claim for service connection for that disability.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 
3 Vet. App. at  225.  See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

As was described in the VCAA discussion above, the veteran 
has been accorded ample opportunity to provided medical 
evidence in support of his claims [i.e., evidence of a 
diagnosis of PTSD and a heart condition.]  He has not done 
so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a veteran's 
responsibility to support a claim of entitlement to VA 
benefits].

For the reasons expressed above, the Board concludes that the 
claims for service connection for PTSD and for a heart 
disability must be denied.  In reaching these conclusions, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, in the absence of competent, probative evidence to 
support either of the claims, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B.	GERD, Cataracts, Anxiety, and an Ear Disability

Because these claims are being resolved in the same manner, 
the Board will discuss them together.

Considering the pertinent evidence of record in light of the 
above-referenced legal authority, the Board finds that 
service connection for GERD, cataracts, anxiety, and an ear 
disability must also be denied.  

Unlike the claims involving PTSD and a heart disability, the 
Board notes that the medical evidence does reflect diagnoses 
of GERD, cataracts, anxiety and an ear condition (otitis)-
albeit, some years prior to the veteran's June 2005 claim 
(between 1997 and 2000).  Even assuming, arguendo, that these 
diagnoses satisfy the initial requirement that the veteran 
show evidence of current disability, each of these claims 
must be denied on the basis of medical nexus to service. 

The service treatment records are completely negative for a 
finding or diagnosis of GERD, cataracts, anxiety or ear 
condition in service.  Indeed, the July 1991 discharge 
examination revealed no pertinent abnormalities.  

According to the record, the first medical evidence of any of 
the disabilities is at least 25 years after service-GERD in 
February 1999, right eye cataract in September 1997, left eye 
cataract in June 2000, anxiety in February 1999, and otitis 
in February 1997.  There is no medical evidence of any of the 
disabilities prior to this time.  The Board points out that 
the passage of many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Additionally, the Board notes that there is no medical 
evidence or opinion even suggesting a medical nexus between 
the veteran's GERD, cataracts, anxiety, or ear disability 
(otitis) and service.  

In adjudicating these claims, the Board has also considered 
the veteran's assertions, as well as statements from his 
wife; however, none of this evidence provides a basis for 
allowance of the claims.  As indicated above, the claims turn 
on the medical matter of etiology, or medical relationship 
between current disability and service-a matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the 
veteran nor his wife are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See, e.g., Bostain, 
11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  Hence, the 
lay assertions in this regard have no probative value.  

Under these circumstances, the Board finds that the claims 
for service connection for GERD, cataracts, anxiety, and an 
ear disability (otitis) must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports any of the claims, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56..




ORDER

Service connection for PTSD is denied.  

Service connection for a heart disability is denied.

Service connection for GERD is denied. 

Service connection for cataracts is denied. 

Service connection for anxiety is denied.

Service connection for an ear disability is denied.


REMAND

Regarding the remaining claim on appeal, the Board finds that 
further action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).

Pertinent to the veteran's petition to reopen the previously 
denied claim for service connection, a claimant must be 
notified of both what is needed to reopen the claim and what 
is needed to establish the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the record contains June 2005, August 2005, and 
April 2006 VCAA notice letters to the veteran.  However, none 
of these letters informed the veteran that he was previously 
denied service connection for "allergic rhinitis-hay fever" 
in a December 1971 unappealed rating decision and that he 
would need to submit "new and material evidence" to reopen 
his claim.  The letter also did not provide a definition of 
both "new" and "material" evidence, the basis for the prior, 
final denial, or what was needed to reopen the claim for 
service connection for allergies and/sinus condition, in 
light of the prior deficiencies in the claim. 

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to present additional information 
and evidence pertinent to the claim on appeal, notifying him 
that he has a full one-year period for response.  See 38 
U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
ensure that its letter addresses the basis(es) for the prior, 
final denial of the claim, and should provide information as 
to what evidence is needed to establish the claim, on the 
merits.  The RO should also invite the veteran to submit all 
pertinent evidence in his possession (not previously 
requested).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.



Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
a VCAA-compliant notice letter regarding 
the request to reopen the claim for 
service connection for allergies and/or 
sinus condition.

This letter must explain what type of 
evidence is needed to reopen the claim 
(in light of the basis(es) for the prior 
denial of the claim in the December 1971 
rating decision) as well as what is 
needed to establish the underlying claim 
for service connection.  The RO should 
specifically address the element(s) 
required to establish service connection 
that was/were found insufficient in the 
previous denial of the claim, as required 
by Kent (cited to above).  In defining 
the term "new and material evidence," the 
RO must use the version of 38 C.F.R. § 
3.156 applicable to claims filed on and 
after August 29, 2001.

The RO should request that the veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
request to reopen the claim for service 
connection for allergies and/or sinus 
condition.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the request to 
reopen a claim for service connection for 
allergies and/or a sinus condition, in 
light of all pertinent evidence and legal 
authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC that includes clear reasons and bases 
for all determinations, and afford him 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


